Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This communication is in response to U.S. Patent Application No. 16/212,557 filed on December 6, 2018. Claims 1 – 19 are pending and have been examined.

Claim Objections

Claim 1 is objected to because of the following informalities: Claim 1 recites:  “e. a plurality of transactable asset.” This is inconsistent with dependent Claims 3 – 5 and 8 - 14 and should recite: “e. a plurality of transactable assets.”
Appropriate correction is required.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Step 1 - Statutory Class
Claims 1 - 16 are directed to an apparatus. Claims 17 – 19 are directed to a method. On its face each of Claims 1 – 19 is directed to a statutory class of invention. 

Step 2A, Prong 1 – Abstract Idea 
Claim 1 recites an apparatus comprising: a. computer network system with at least one database; b. at least one secure user terminal for accessing the computer network; c. at least one computer node for storing transaction data; d. at least one system interface that allows for the creation of a unique index recorded on a blockchain protocol; e. a plurality of transactable asset.  The abstract idea recited in Claim 1 is the underlined portions of the claim indicated above. The abstract idea recites creating an index for transactable assets and involves commercial interactions including business relations falling under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance. Claim 17 recites an abstract idea for similar reasons.

Step 2A, Prong 2 – Practical Application
Claim 1 recites an apparatus comprising: a. computer network system with at least one database; b. at least one secure user terminal for accessing the computer network; c. at least one computer node for storing transaction data; d. at least one system interface that allows for the creation of a unique index recorded on a blockchain protocol; e. a plurality of transactable asset.   The additional elements recited in Claim 1 are underlined in the claim as indicated above. The additional elements of Claim 1 amount to no more than instructions to implement the abstract idea with generic computer components, processors, memory and software which do not integrate the abstract idea into a practical application.

Step 2B – Significantly more
As set forth in the discussion in Step 2A, Prong 2, above, the additional elements of the independent claims add only instructions to implement the abstract idea with a computer, processor, memory and software. For the reasons given in the discussion of Step 2A, Prong 2, the additional elements also fail to add significantly more to the abstract idea. 

Dependent claims
Claim 2 (network operates using a blockchain protocol), Claim 3 (transactable assets are digital currencies), Claims 4 (transactable assets are fiat currencies), Claim 5 (transactable assets are digital ledger tokens), Claim 6 (transactable assets are public stocks), Claim 7 (database maintains unique records from the blockchain protocol), Claim 8 (transactable assets are unique index records in the database), Claim 9 (transactable assets are bonds), Claim 10 (transactable assets are debt agreements), Claim 11 (transactable assets are commodities), Claim 12 (transactable assets are financial commodity instruments), Claim 13 (transactable assets are real estate/land), Claim 14 (transactable assets are tangible property), Claim 15 (unique indexes utilized for brokerage transactions), Claim 16 (unique indexes utilized for fantasy gaming transactions), Claim 18 (unique index is recorded in a blockchain protocol) and Claim 19 (ability of an individual person to create unique index recorded in a blockchain) further define and merely add specificity to the abstract idea. Thus, the dependent claims also fail to add significantly more to the abstract idea.  
As such, claims 1 – 19 are not patent eligible.


Claim Interpretation 

In determining patentability of an invention over the prior art, all claim limitations have been considered and interpreted as broadly as their terms reasonably allow. See MPEP § 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Pruter, 415 F.2d 1393, 1404-05, 162 USPQ 541,550- 51 (CCPA 1969). See MPEP § 2111. All claim limitations have been considered. Additionally, all words in the claims have been considered in judging the patentability of the claims against the prior art. 
The following language is interpreted as not further limiting the scope of the claimed invention. See MPEP 2103 I C and MPEP 2111.04. Claim limitations that contain statement(s) such as "if, may, might, can, could', are considered as optional language. As matter of linguistic precision, optional claim elements do not narrow claim limitations, since they can always be omitted. Specifically Claim 17 recites the word “can” with regards to “transactable assets can be selected to create a unique index” in the claim.
Examiner notes that Claim 17 encompass an optional element and therefore does not limit the claim, since it can always be omitted.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (including Claims 2 - 16 due to their dependencies) are incomplete for omitting essential steps, such omission amounting to a gap between the steps. See MPEP § 2172.01. Claim 1 recites “c. at least one computer node for storing transaction data; d. at least one system interface that allows for the creation of a unique index recorded on a blockchain protocol; e. a plurality of transactable asset.” The claim does not recite any relationship between the transaction data being stored, the creation of the unique index on blockchain and the transactable asset.    
For purposes of examination it is assumed that the transaction data being stored and the creation of the unique index relate to the transactable asset. Clarification of the claim with respect to the relationship of the various elements is requested.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 12, 15 and 17 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Winklevoss et al., US 10,269,009 B1, (“Winklevoss”), in view of ROHLFS, US 2019/0095995 A1, (“ROHLFS”).

Claim 1:
Winklevoss teaches:
An apparatus comprising: a. computer network system with at least one database; (See Winklevoss, Figs. 25A, 28A, 29A, 30A, Col. 63, lines 14 – 22 ( Referring again to FIG. 25A, a notification system 2515 can include a notification module 2520, price data 2525, and notification rules data 2530. A notification system 2515 can comprise one or more computers or computer systems having at least one or more processors, computer-readable memory comprising one or more databases, one or more communications portals for communicating with one or more other computers or computer systems, and/or one or more input devices.))

b. at least one secure user terminal for accessing the computer network; (See Winklevoss, Figs. 3, 25A, 28A, 29A, 30A, Col. 63, lines 14 – 22 (Referring again to FIG. 25A, a notification system 2515 can include a notification module 2520, price data 2525, and notification rules data 2530. A notification system 2515 can comprise one or more computers or computer systems having at least one or more processors, computer-readable memory comprising one or more databases, one or more communications portals for communicating with one or more other computers or computer systems, and/or one or more input devices.))

c. at least one computer node for storing transaction data; (See Winklevoss, Figs. 1, 3, 25A, 28A, 29A, 30A, Col. 63, lines 14 – 22 (Referring again to FIG. 25A, a notification system 2515 can include a notification module 2520, price data 2525, and notification rules data 2530. A notification system 2515 can comprise one or more computers or computer systems having at least one or more processors, computer-readable memory comprising one or more databases, one or more communications portals for communicating with one or more other computers or computer systems, and/or one or more input devices.), Col.42, lines 26 – 29 (The networked computer may then access and upload, distribute, or otherwise act on the signed transaction data to complete the transaction. In In embodiments, the isolated computer may generate and sign (e.g., with a private key) transaction instructions, which may then be transferred to the networked computer for distribution to the digital asset network.))

d. at least one system interface that allows for the creation of a unique index recorded on a blockchain protocol; (See Winklevoss, Fig. 20, Col. 54, lines 1 – 4, 13 - 20 (A digital asset indexer 2020 may generate one or more digital asset indices, and a digital asset index publisher 2025 may provide access to the one or more digital asset indices. Delivering index data can include transmission via a data network 2002.), Fig. 4B, Col. 20 lines 48 – 51 (An index computer system 3248 (e.g., for generating and/or providing a 50 digital asset index, which may be a price index), and/or a market maker computer system 3250.))

Winklevoss discloses a digital asset index (See Figs. 4B, 20). 
Winklevoss does not expressly disclose, however, ROHLFS teaches:
e. a plurality of transactable asset.  (See ROHLFS, Par. 32 (FIG. 1 is a block diagram illustrating one embodiment of the present disclosure: an exchange controlled network for baskets of tradable assets securitized and tokenized.)) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Winklevoss discussed above, a step for including a plurality of transactable assets on a platform, as taught by ROHLFS. It would be obvious for Winklevoss in his system of a digital indexer generating one or more digital asset indicies to include a plurality of transactable assets so as to increase the amount of indexed assets available for transactions. Since the claimed invention is merely a combination of old elements, Winklevoss’ digital assets platform and ROHLFS’s  plurality of transactable assets, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 

Claim 2:
Winklevoss and ROHLFS teach each and every element of Claim 1 above.
Winklevoss further teaches:
the computer network operates using a blockchain protocol. (See Winklevoss, Col. 7, lines 55 -57 (In embodiments, a blockchain can be a public transaction 55
ledger of the digital math-based asset network, such as the Bitcoin network.), Col. 8, lines 1 – 3 (The digital asset network (e.g., Bitcoin network) may timestamp transactions by including them in blocks that form an ongoing chain called a blockchain.), Col. 8, lines 47 – 53 (An exemplary embodiment of a digital asset network is illustrated in FIG. 1. In embodiments, other digital math based
assets can be maintained and/or administered by other digital math-based asset networks. Without meaning to limit the invention, a digital math-based asset network will be discussed with reference to a Bitcoin network by example.))

Claim 3:
Winklevoss and ROHLFS teach each and every element of Claim 1 above.
Winklevoss further teaches:
the transactable assets are digital currencies. (See Winklevoss, Col. 8, lines 47 – 53  (An exemplary embodiment of a digital asset network is illustrated in FIG. 1. In embodiments, other digital math based assets can be maintained and/or administered by other digital math-based asset networks. Without meaning to limit the invention, a digital math-based asset network will be discussed with reference to a Bitcoin network by example.))

Claim 4:
Winklevoss and ROHLFS teach each and every element of Claim 1 above.
Winklevoss further teaches:
the transactable assets are fiat currencies. (See Winklevoss, Figs. 4A, 4B, 5A, 5B, 10 (S5024), 29A, 29B, Col. 5, lines 4 – 7 (FIG. 10 is an exemplary flow chart of operational transaction processes of a digital math-based asset electronic exchange in accordance with exemplary embodiments of the present invention.))

Claim 5:
Winklevoss and ROHLFS teach each and every element of Claim 1 above.
Winklevoss does not expressly disclose, however, ROHLFS teaches:
the transactable assets are digital ledger tokens. (See ROHLFS, Par. 32 (FIG. 1 is a block diagram illustrating one embodiment of the present disclosure: an exchange controlled network for baskets of tradable assets securitized and tokenized.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Winklevoss discussed above, a step for including a plurality of transactable assets on a platform, as taught by ROHLFS. It would be obvious for Winklevoss in his system of a digital indexer generating one or more digital asset indicies to include a plurality of transactable assets so as to increase the amount of indexed assets available for transactions. Since the claimed invention is merely a combination of old elements, Winklevoss’ digital assets platform and ROHLFS’s  plurality of transactable assets, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 

Claim 6:
Winklevoss and ROHLFS teach each and every element of Claim 1 above.
Winklevoss further teaches:
the transactable assets are public stocks. (See Winklevoss, Col. 3, lines 33-41 (In embodiments, the security systems and methods described herein may be used, e.g., as security protocols, associated with various financial products, such as a derivative product, an exchange traded derivative product, a fund, a company, an exchange traded fund, a note, an exchange traded note, a security, a debt instrument, a convertible security, an instrument comprising a basket of assets including one or more digital math-based assets, and/or an over-the-counter product.), Col. 56, lines 33 – 36 (In embodiments, a digital asset kiosk may receive other financial instruments or certificates thereof, such as stock certificates and/or bond certificates.))

Claim 7:
Winklevoss and ROHLFS teach each and every element of Claim 1 above.
Winklevoss further teaches:
the database maintains unique index records from the blockchain protocol. (See Winklevoss, Figs. 4A, 4B, 5A, 8A, 20, 25A, 28A, 29A, 30A, Col. 8, lines 1 – 3 (The digital asset network (e.g., Bitcoin network) may timestamp transactions by including them in blocks that form an ongoing chain called a blockchain.), Col. 8, lines 47 – 53 (An exemplary embodiment of a digital asset network is illustrated in FIG. 1. In embodiments, other digital math based assets can be maintained and/or administered by other digital math-based asset networks. Without meaning to limit the invention, a digital math-based asset network will be discussed with reference to a Bitcoin network by example.))

Claim 8:
Winklevoss and ROHLFS teach each and every element of Claim 1 above.
Winklevoss further teaches:
transactable assets of claim 1 are unique index records in the database. (See Winklevoss, Col. 8, lines 1 – 3 (The digital asset network (e.g., Bitcoin network) may timestamp transactions by including them in blocks that form an ongoing chain called a blockchain.), Col. 53, lines 42 – 45 (FIG. 20 illustrates an exemplary system including a digital asset kiosk for accessing a digital asset exchange in accordance with the present invention.), Col. 54, lines 1 – 4 (A digital asset indexer 2020 may generate one or more digital asset indices, and a digital asset index publisher 2025 may provide access to the one or more digital asset indices.))

Claim 9:
Winklevoss and ROHLFS teach each and every element of Claim 1 above.
Winklevoss further teaches:
the transactable assets are bonds. (See Winklevoss, Col. 3, lines 33-41 (In embodiments, the security systems and methods described herein may be used, e.g., as security protocols, associated with various financial products, such as a derivative product, an exchange traded derivative product, a fund, a company, an exchange traded fund, a note, an exchange traded note, a security, a debt instrument, a convertible security, an instrument comprising a basket of assets including one or more digital math-based assets, and/or an over-the-counter product.), Col. 56, lines 33 – 36 (In embodiments, a digital asset kiosk may receive other financial instruments or certificates thereof, such as stock certificates and/or bond certificates.))

Claim 10:
Winklevoss and ROHLFS teach each and every element of Claim 1 above.
Winklevoss further teaches:
the transactable assets are debt agreements. (See Winklevoss, Col. 3, lines 33-41 (In embodiments, the security systems and methods described herein may be used, e.g., as security protocols, associated with various financial products, such as a derivative product, an exchange traded derivative product, a fund, a company, an exchange traded fund, a note, an exchange traded note, a security, a debt instrument, a convertible security, an instrument comprising a basket of assets including one or more digital math-based assets, and/or an over-the-counter product.)

Claim 11:
Winklevoss and ROHLFS teach each and every element of Claim 1 above.
Winklevoss does not expressly disclose, however, ROHLFS teaches:
the transactable assets are commodities. (See ROHLFS, Par. 12 (In other features, the tractable assets comprise at least one of the following types: energy commodities in a form of crude oil, refined products derived from crude oil,
natural gas and coal; industrial minerals and rocks (IMRs), and fertilizers derived therefrom.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Winklevoss discussed above, a step for including a plurality of transactable assets on a platform, as taught by ROHLFS. It would be obvious for Winklevoss in his system of a digital indexer generating one or more digital asset indicies to include a plurality of transactable assets so as to increase the amount of indexed assets available for transactions. Since the claimed invention is merely a combination of old elements, Winklevoss’ digital assets platform and ROHLFS’s  plurality of transactable assets, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 

Claim 12:
Winklevoss and ROHLFS teach each and every element of Claim 1 above.
Winklevoss does not expressly disclose, however, ROHLFS teaches:
the transactable assets are financial commodity instruments. (See ROHLFS, Par. 45 (A key aspect of the present invention is the ability for the Exchange to acquire the requisite tradable assets 52 from its Exchange Affiliate platforms in order to construct an aforementioned basket of specified assets as the foundation underlying a DABMoE. The back-to-back execution module 14 of this invention is operative between the Exchange and the initiating ETD platforms employed by various Exchange Affiliates 50, including the affiliated barter or countertrade
platform, all of which employ similarly developed information technology systems and methods and ETD instruments and contracts, such as spots, forwards and futures linked to tradable asset benchmark sets, and related complementary
differential and forward point delivery differential index contracts.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Winklevoss discussed above, a step for including a plurality of transactable assets on a platform, as taught by ROHLFS. It would be obvious for Winklevoss in his system of a digital indexer generating one or more digital asset indicies to include a plurality of transactable assets so as to increase the amount of indexed assets available for transactions. Since the claimed invention is merely a combination of old elements, Winklevoss’ digital assets platform and ROHLFS’s  plurality of transactable assets, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 

Claim 15:
Winklevoss and ROHLFS teach each and every element of Claim 1 above.
Winklevoss further teaches:
the unique indexes recorded on a blockchain protocol of claim 8 are utilized for brokerage transactions. (See Winklevoss, Col. 3, lines 33-41 (In embodiments, the security systems and methods described herein may be used, e.g., as security protocols, associated with various financial products, such as a derivative product, an exchange traded derivative product, a fund, a company, an exchange traded fund, a note, an exchange traded note, a security, a debt instrument, a convertible security, an instrument comprising a basket of assets including one or more digital math-based assets, and/or an over-the-counter product.), Col. 56, lines 33 – 36 (In embodiments, a digital asset kiosk may receive other financial instruments or certificates thereof, such as stock certificates and/or bond certificates.))

Claim 17:
Winklevoss teaches:
A method comprising: a. At least one computer network system; and (See Winklevoss, Figs. 25A, 28A, 29A, 30A, Col. 63, lines 14 – 22 ( Referring again to FIG. 25A, a notification system 2515 can include a notification module 2520, price data 2525, and notification rules data 2530. A notification system 2515 can comprise one or more computers or computer systems having at least one or more processors, computer-readable memory comprising one or more databases, one or more communications portals for communicating with one or more other computers or computer systems, and/or one or more input devices.))

b. A plurality of data feeds that contain information about transactable assets connected to a database or computer network system; and (See Winklevoss, Figs. 25A, 28A, 29A, 30A, Col. 63, lines 14 – 22 ( Referring again to FIG. 25A, a notification system 2515 can include a notification module 2520, price data 2525, and notification rules data 2530. A notification system 2515 can comprise one or more computers or computer systems having at least one or more processors, computer-readable memory comprising one or more databases, one or more communications portals for communicating with one or more other computers or computer systems, and/or one or more input devices.))

c. At least one database connected to a processing mechanism wherein the transactable asset information is curated and compiled into a data set; and (See Winklevoss, Figs. 1, 3, 25A, 28A, 29A, 30A, Col. 63, lines 14 – 22 (Referring again to FIG. 25A, a notification system 2515 can include a notification module 2520, price data 2525, and notification rules data 2530. A notification system 2515 can comprise one or more computers or computer systems having at least one or more processors, computer-readable memory comprising one or more databases, one or more communications portals for communicating with one or more other computers or computer systems, and/or one or more input devices.), Col.42, lines 26 – 29 (The networked computer may then access and upload, distribute, or otherwise act on the signed transaction data to complete the transaction. In In embodiments, the isolated computer may generate and sign (e.g., with a private key) transaction instructions, which may then be transferred to the networked computer for distribution to the digital asset network.), Fig. 20, Col. 54, lines 1 – 4, 13 - 20 (A digital asset indexer 2020 may generate one or more digital asset indices, and a digital asset index publisher 2025 may provide access to the one or more digital asset indices. Delivering index data can include transmission via a data network 2002.), Fig. 4B, Col. 20 lines 48 – 51 (An index computer system 3248 (e.g., for generating and/or providing a 50 digital asset index, which may be a price index), and/or a market maker computer system 3250.))

d. At least one data set connected to an interface wherein transactable assets can be selected to create a unique index; and (See Winklevoss, Figs. 1, 3, 25A, 28A, 29A, 30A, Col. 63, lines 14 – 22 (Referring again to FIG. 25A, a notification system 2515 can include a notification module 2520, price data 2525, and notification rules data 2530. A notification system 2515 can comprise one or more computers or computer systems having at least one or more processors, computer-readable memory comprising one or more databases, one or more communications portals for communicating with one or more other computers or computer systems, and/or one or more input devices.), Col.42, lines 26 – 29 (The networked computer may then access and upload, distribute, or otherwise act on the signed transaction data to complete the transaction. In In embodiments, the isolated computer may generate and sign (e.g., with a private key) transaction instructions, which may then be transferred to the networked computer for distribution to the digital asset network.), Fig. 20, Col. 54, lines 1 – 4, 13 - 20 (A digital asset indexer 2020 may generate one or more digital asset indices, and a digital asset index publisher 2025 may provide access to the one or more digital asset indices. Delivering index data can include transmission via a data network 2002.), Fig. 4B, Col. 20 lines 48 – 51 (An index computer system 3248 (e.g., for generating and/or providing a 50 digital asset index, which may be a price index), and/or a market maker computer system 3250.))

Winklevoss does not expressly disclose, however, ROHLFS teaches:
e. At least one interface connected to a weighting mechanism wherein the unique index is weighted; (See ROHLFS, Par. 32 (FIG. 1 is a block diagram illustrating one embodiment of the present disclosure: an exchange controlled network for baskets of tradable assets securitized and tokenized, respectively, in the form of: (i) weighted average DABMoE unitary ownership interests earmarked for buying, selling and use by wholesale DABMoE Exchange customers and customers of ETD exchanges affiliated with the DABMoE Exchange ("Exchange Affiliates") and (ii) tandem weighted average DABMoE cryptocurrency tokens earmarked for authorized retail user-customers of external cryptocurrency exchange organizations ("ECCEO") and their related wallets and payment facilitation applications.)) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Winklevoss discussed above, a step for including a plurality of transactable assets on a platform, as taught by ROHLFS. It would be obvious for Winklevoss in his system of a digital indexer generating one or more digital asset indicies to include a plurality of transactable assets so as to increase the amount of indexed assets available for transactions. Since the claimed invention is merely a combination of old elements, Winklevoss’ digital assets platform and ROHLFS’s  plurality of transactable assets, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 

Claim 18:
Winklevoss and ROHLFS teach each and every element of Claim 17 above.
Winklevoss further teaches:
the unique index is recorded in a blockchain protocol. (See Winklevoss, Figs. 4A, 4B, 5A, 8A, 20, 25A, 28A, 29A, 30A, Col. 8, lines 1 – 3 (The digital asset network (e.g., Bitcoin network) may timestamp transactions by including them in blocks that form an ongoing chain called a blockchain.), Col. 8, lines 47 – 53 (An exemplary embodiment of a digital asset network is illustrated in FIG. 1. In embodiments, other digital math based assets can be maintained and/or administered by other digital math-based asset networks. Without meaning to limit the invention, a digital math-based asset network will be discussed with reference to a Bitcoin network by example.))

Claim 19:
Winklevoss and ROHLFS teach each and every element of Claim 17 above.
Winklevoss further teaches:
the ability of an individual person to create a unique index recorded in a blockchain. (See Winklevoss, Figs. 1, 3, 5A, 20, 25A, 28A, 29A, 30A, (See various user devices for individual input into the digital asset system.)

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Winklevoss et al., US 10,269,009 B1, (“Winklevoss”), in view of ROHLFS, US 2019/0095995 A1, (“ROHLFS”), in further view of Kolb et al., US 2018/0218343 A1, (“Kolb”).

Claim 13:
Winklevoss and ROHLFS teach each and every element of Claim 1 above.
Winklevoss does not expressly disclose, however, Kolb teaches:
the transactable assets are real estate/land. (See Kolb, Abstract (Automated interconnection system for executing a smart contract in a blockchain.), Par. 37 (System builds a digital record of policyholder assets and resources.), Par. 66 (Asset types defines the classes of assets to be bought or sold and may include real estate.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Winklevoss discussed above, a step for including real estate on a platform, as taught by Kolb. It would be obvious for Winklevoss in his system of a digital indexer generating one or more digital asset indicies to include real estate as a transactable asset so as to increase the amount of indexed assets available for transactions. Since the claimed invention is merely a combination of old elements, Winklevoss’ digital assets platform and Kolb’s  real estate as a transactable asset, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Winklevoss et al., US 10,269,009 B1, (“Winklevoss”), in view of ROHLFS, US 2019/0095995 A1, (“ROHLFS”), in further view of Lee et al., US 2017/0046709 A1, (“Lee”).

Claim 14:
Winklevoss and ROHLFS teach each and every element of Claim 1 above.
Winklevoss does not expressly disclose, however, Lee teaches:
the transactable assets are tangible property (See Lee, Par. 7 (A computer implemented method of tracking a manufactured product includes the steps of receiving with a processor a signal representing data including event information detailing an event involving the manufactured product; loading with the processor a portion of a block-chain ledger for tracking information associated with the product), Par. 183 (FIG. 7 illustrates an embodiment using a hybrid block-chain ledger for tracking a manufactured good. The methodology has particular usefulness when used with connected products, that is with products that can be self connected to a network, e.g., smart products. Controls for such products can be implemented through the block-chain by allowing for a verification to occur anytime the product changes hands in the manufacture/distribution stream through the sale of the product to a consumer and thereafter upon resales.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Winklevoss discussed above, a step for including tangible property on a platform, as taught by Lee. It would be obvious for Winklevoss in his system of a digital indexer generating one or more digital asset indicies to include tangible property as a transactable asset so as to increase the amount of indexed assets available for transactions. Since the claimed invention is merely a combination of old elements, Winklevoss’ digital assets platform and Lee’s  tangible property as a transactable asset, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Winklevoss et al., US 10,269,009 B1, (“Winklevoss”), in view of ROHLFS, US 2019/0095995 A1, (“ROHLFS”), in further view of  Tran et al., US 2018/0117447 A1, (“Tran“).

Claim 16:
Winklevoss and ROHLFS teach each and every element of Claim 1 above.
Winklevoss does not expressly disclose, however, Tran teaches:
the unique indexes recorded on a blockchain protocol of claim 8 are utilized for fantasy gaming transactions. (See Tran, Abstract (Blockchain smart contracts to used with the device to facilitate secure operation.), Par. 9 (FIG. 5 shows an exemplary process for augmented and/or virtual reality for viewers participating in a game, and FIG. 6 shows an exemplary process to identify reasons for sensor data
changes using a gaming process.), Par. 80 (FIG. 5 schematically shows a method or app 52 to perform collaborative VR/AR gaming.), Pars. 407, 409 (A system and method for recording ownership rights in a digital asset.), Par. 408 (The method may further include generating a first transfer record for recording a transfer of the asset to a new owner.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Winklevoss discussed above, a step for including gaming transactions on a platform, as taught by Tran. It would be obvious for Winklevoss in his system of a digital indexer generating one or more digital asset indicies to include gaming transactions so as to increase the amount of indexed assets available for transactions. Since the claimed invention is merely a combination of old elements, Winklevoss’ digital assets platform and Tran’s  gaming transactions, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEORGE N. PROIOS/Examiner, Art Unit 3694                                                                                                                                                                                                        

/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        5/8/2021